DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 8, 12 and 17 have been amended. 
		Claims: 2-7, 9-11, 13-15 and 18-22 have not been amended. 
		Claims: 16 have been cancelled.

	Examiner’s Notes:
	The examiner notes that the applicant’s current amendments to the independent claims filed on 01/13/22 has changed the scope of the claims and a new grounds of rejection is presented herein necessitated by said amendments.
In addition, upon further consideration and in view of applicant’s arguments filed on 01/13/22, withdraws the 35 U.S.C 112 (a) or 35 U.S.C 112 (pre-AIA ), first paragraph rejection previously indicated in the previous office action filed on 11/05/21.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al. (US Patent Publication 2019/0357075 herein after referenced as Van) in view of Horn et al. (US Patent Publication 2015/0181473 herein after referenced as Horn) and further in view of O’Neill (US Patent 7,457,267 herein after referenced as O’Neill).

Regarding claim 1 and claim 12, Van discloses:
A communication method, comprising: and A master base station, comprising: a communications interface; at least one processor: and one or more memories coupled (Van, Fig. 19 & [0202] discloses with movement of an additional QoS flow to the SeNB and Fig. 19 shows the MeNB (i.e. reads on master base station) detects an overload and wants to move additional QOS flow 3 and sends a SeNB Modif Req (i.e. reads on first request message) to the SeNB (i.e. reads on secondary base station); Van, Fig. 15 & [0163] discloses the MeNB requests the 5G-CN to establish a second backhaul tunnel for the same PDU session and only part of the QoS flows of a PDU session are offloaded to / terminated at an SN (i.e. reads on switch a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session) and the CN splits the traffic associated with a PDU session using a separate tunnel to each involved RAN node; Van, [0098] discloses each PDU session (i.e. reads on first session) handles multiple QoS flows (i.e. reads on a plurality of QoS flows); Van, Fig. 7 & [0095] discloses in the case of dual connectivity DC, the radio connection between UE and RAN involves multiple cells and some of these cells are controlled by a master node MN or MeNB while others are controlled by a secondary node SN or SeNB; Van, [0061]-[0062] discloses a base station BS and discloses the BS may be referred to as eNodeB eNB; Van, Fig. 2 & [0067]-[0068] discloses the network device may include a wireless communication interface, a backhaul communication interface, a storage unit and a controller and discloses the wireless communication interface performs functions for transmitting and receiving signals through a wireless channel; Van, [0074]-[0075] discloses the storage unit stores a basic program, an application and data and includes a volatile memory, non-volatile memory or a combination  of volatile memory and a non-volatile memory and discloses the controller controls the general operation of the network device records data in the storage unit and reads the recorded data and the controller includes at least one processor.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the master base station sends a request to the secondary base station to move at least one of the flows of a PDU session from the master base station to the secondary base station).
wherein the first QoS flow is a minimum granularity for implementing QoS differentiation in the first session, (Van, [0104] discloses the QoS flow is the finest granularity of QoS differentiation in a PDU session and a QoS flow is identified within a PDU session by a QoS flow ID QFI carried in an encapsulation header).
wherein the first request message includes a QoS flow identifier (QFI) of the first QoS flow, wherein the QFI is used to determine which (Van, Fig. 19 shows the MeNB (i.e. reads on master base station) detects an overload and wants to move additional QOS flow 3 (i.e. reads on QoS flow switching process) and sends a SeNB Modif Req (i.e. reads on first request message) to the SeNB and the SeNB Modif Req includes a QoS flow id = 3, QoS profile, DRB 2 and the UE receives the DL data for QoS flow 3 (i.e. reads on terminal device processes data packets based on QFI) via the SeNB and detects QoS flow 3 moved to SCG DRB2 and maps UL to same DRB to perform reflective QoS and transmits UL data for QoS flow 3 to SeNB; Van, Fig. 16 & [0170] discloses a RAN node splits the traffic carried by a DRB between MCG and SCG and some packets use the MCG leg while others are carried by the SCG leg and the traffic of a QoS flow is carried across both legs (i.e. indicates obviousness of QFI is used to determine which data packets transmitted on both the first  bearer and the second bearer are to be processed by the receiving master base station, receiving second base station); Van, [0160] discloses when an end-marker packet for certain QoS flow is received by the target eNB, this does not mean that all traffic received from the CN for that DRB can be transmitted and only DL traffic belonging to that QoS flow can be transmitted (i.e. indicates obviousness of QFI is used to determine which data packets are to be processed); Van, [0229]-[0232] discloses target eNB signals in handover command flow has to move from DRB1 to DRB2 and discloses immediately after handover and discloses UL where the UE only routes packets on DRB2 and DL where the UE may receive some packets over DRB1 and the rest over DRB2.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the MeNB, SeNB and UE would process the packets to transmit and receive the packets according to the QoS flow identifier associated with the QoS flow).
(Van, [0027] discloses communication between a user equipment and a core network is performed over a first node and a second node comprising the step of the core network creating a second backhaul tunnel between itself and the second node in addition to a first backhaul tunnel between itself and the first node wherein the first and second backhaul tunnel are for the same PDU session; Van, Fig. 15 & [0163] discloses the MeNB requests the 5G-CN to establish a second backhaul tunnel for the same PDU session and only part of the QoS flows of a PDU session are offloaded to / terminated at an SN and the CN splits the traffic associated with a PDU session using a separate tunnel to each involved RAN node).
and wherein the second bearer is a bearer that is between the terminal device and the secondary base station, and wherein the first bearer is a bearer to be setup between the terminal device and the master base station; (Van, Fig. 7 & [0096] discloses the UE is in communication with an LTE MeNB and an LTE SeNB and in each case via a DRB per EPS bearer and Fig. 7 shows the UE  (i.e. reads on terminal device) is in communication with the LTE SeNB (i.e. reads on secondary base station) via the SCG DRB (i.e. reads on second bearer) and the UE is in communication with the LTE MeNB (i.e. reads on master base station) via the MCG DRB (i.e. reads on first bearer); Van, [0009] discloses a QoS flow is a flow of data carried by a data radio bearer DRB between a mobile device and a radio network via one or more network entities comprising the step of a QoS flow being moved from a first DRB to a second DRB). 
(Van, Fig. 19 shows the MeNB detects an overload and wants to move additional QOS flow 3 and sends a SeNB Modif Req (i.e. reads on first request message) to the SeNB and the SeNB Modif Req includes a QoS flow id = 3, QoS profile, DRB 2 and the SeNB (i.e. reads on secondary base station) sends a SeNB Mod Req Ack (i.e. reads on first response message) to the MeNB (i.e. reads on master base station)).
Van discloses a master base station sending a request message to a secondary base station to move flows from one base station to another and furthermore, Van, Fig. 20 & [0204] discloses moving a QoS flow back to the MeNB but fails to explicitly disclose that the request message sent to the secondary base station also includes a request to move a QoS flow from the secondary base station back to the MeNB and therefore fails to disclose “wherein the first request message instructs the secondary base station to switch a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session from a second bearer from the secondary base station to a first bearer fromthe master base station”.
In addition, while Van discloses that the packets of various QoS flows are processed by the master base station, secondary base station and the mobile device, Van fails to explicitly disclose that said packets are “duplicated packets” and therefore fails to disclose “wherein the QFI is used to determine which duplicated data packets transmitted on both the first  bearer and the second bearer are to be processed by the receiving master base station, receiving second base station, and the receiving terminal device during the first QoS flow switching process”.
In a related field of endeavor, Horn discloses:
wherein the first request message instructs the secondary base station to switch a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session from a second bearer from the secondary base station to a first bearer from the master base station (Horn, Fig. 14 & [0100] discloses at step 2, the MeNB (i.e. reads on master base station) requests (i.e. reads on first request message) the SeNB (i.e. reads on secondary base station) to allocate / modify radio resources and depending on the actual scenario, it might contain E-RAB characteristics, UE capabilities and the current radio resource configuration of the UE or similar parameters; Horn, [0082] discloses as shown in Fig. 14, the addition and modification of the SeNB will require the S1-U tunnel associated with the EPS bearers of the UE to be moved to and from an SeNB (i.e. indicates obviousness that the data flows are moved from the master base station to the secondary base station SeNB as well as moving the data flows from the secondary base station back to the master base station); Horn, Fig. 14 & [0027] discloses a design of a call flow for taking back data bearers from a secondary eNB by a master eNB for data bearers (i.e. indicates obviousness that reads on switch a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session from a secondary bearer of the secondary base station to the master base station) terminated at the core network; Horn, [0061] discloses a data connection is a data path between two entities exchanging data and may be referred to as a PDN connection, etc. (i.e. reads on first session) and the PDN may have one or more associated data bearers so the UE can perform QoS for traffic related to that PDN (i.e. indicates obviousness that each data bearers has its own QoS traffic flow and therefore reads on a first QoS flow in a plurality of QoS flows of a first session); Horn, [0043] discloses a UE is configured with multiple data bearers for data communication and may be referred to as an EPS bearer and a data bearer may be established to a designated entity and may remain established throughout the lifetime of the connection and each data bearer may be associated with various characteristics such as one or more traffic flow templates, quality of service QoS parameters for data transfer, etc. and each data bearer may correspond to a radio bearer (i.e. indicates obviousness that each data bearer flow has its own radio bearer connection) and the dedicated data bearers may typically be associated with traffic of a specific type and associated with certain QoS; Horn, [0072] discloses the UE maintains simultaneous connections to a master eNB MeNB and secondary eNB SeNB via different bearers (i.e. indicates obviousness of a first bearer connection to a master base station MeNB and a secondary bearer connection to a secondary base station SeNB); Horn, [0052] discloses at least one of the multiple data bearers may be served by a master eNB and remaining ones of the multiple data bearers may be served by secondary eNB; Horn, [0033] discloses RAN may include a number of evolved Node Bs eNBs wherein an eNB is an entity that communicates with the UEs and may be referred to as a Node B, base station, an access point, etc.. Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the master base station and secondary base station has its own radio bearer and a data connection that includes multiple data bearer QoS flows wherein the request to modify sent from the master base station MeNB to the secondary base station SeNB would include instructions to switch the data bearer QoS flow from the secondary base station radio bearer back to the master base station radio bearer and vice versa).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van to incorporate the teachings of Horn for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a master base station sending a request to a secondary base station to move flows from the master base station to the secondary base station as taught by Van) with another known element and comparable device utilizing a known technique (i.e. performing a process of a master base station sending a request to a secondary base station to move flows from the master base station to the secondary base station and wherein the request is also able to move flows from the secondary base station to the master base station as taught by Horn) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a master base station sending a request to a secondary base station to move flows from the master base station to the secondary base station (i.e. as taught by 
Van in view of Horn fails to explicitly disclose “duplicated packets” and therefore fails to disclose “wherein the QFI is used to determine which duplicated data packets transmitted on both the first  bearer and the second bearer are to be processed by the receiving master base station, receiving second base station, and the receiving terminal device during the first QoS flow switching process”.
In a related field of endeavor, O’Neill discloses:
wherein the QFI is used to determine which duplicated data packets transmitted on both the first bearer and the second bearer are to be processed by the receiving master base station, receiving second base station, and the receiving terminal device during the first QoS flow switching process (O’Neill, Fig. 3 & Column 3, Lines 40-48 discloses the system includes an old Access Router AR (i.e. reads on master base station) and new AR (i.e. reads on second base station) and the mobile node MN (i.e. reads on terminal device) is shown implementing a handoff from the old AR to the new AR and discloses packet flows between the old AR and new AR as part of that mobile node handoff (i.e. reads on QoS flow switching process) from the old AR to the new AR; O’Neill, Fig. 3 & Column 11, Lines 47-55 discloses the sending of packet copies (i.e. reads on duplicated data packet) to the new AR enables the system to support the transmission of mac frames from the same packets to the MN in parallel (i.e. indicates obviousness of duplicated data packets transmitted in both bearers) from multiple AR 304 (i.e. reads on master base station), 306 (i.e. reads on second base station) and the MN (i.e. reads on receiving terminal) will be able to select mac frames from either link 326 (i.e. reads on first bearer), 346 (i.e. reads on second bearer) for the same packet and will correlate ACKs and NACKs across the two links; O’Neill, Fig. 3 & Column 9, Lines 37-42 discloses to improve the chances of flow A (i.e. indicates obviousness of a QFI) packets being delivered over the old air-link 326 (i.e. reads on first bearer), packets of high QoS flows are duplicated (i.e. indicates obviousness that the packets of flow A are duplicated) and sent early in flow 328 to the new AR (i.e. reads on second base station) so that if the old link breaks, these high QoS / low latency flows will be unaffected by the hand-off (i.e. reads on the QoS flow switching process); O’Neill, Column 9, Lines 65-Column 10, Lines 1-4 discloses packet copies is minimized in the old AR (i.e. reads on master base station) by using the old link mac_stream memory to hold the flow A packets (i.e. indicates obviousness that the master base station old AR performs processing by storing the copied or duplicated packets corresponding to QFI flow A); O’Neill, Column 10, Lines 20-25 discloses at the new AR (i.e. reads on second base station), flow A and flow B packets arriving at the new AR should be placed in a single queue in delivery order (i.e. indicates obviousness that the second base station new AR performs processing by storing the copied or duplicated packets corresponding to QFI flow A together with flow B packets in delivery order); O’Neill, Column 6, Lines 62-65 discloses to ensure that flow A, B and D packets can still be delivered in order to the MN (i.e. indicates obviousness that the receiving terminal MN performs processing on the duplicated packets according to the flow identifiers A, B and D by receiving said packets in the correct order) and ensure that the right packets are available at the new link quickly so that the new link can be used immediately after the old link is dropped.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the master base station old AR and the secondary base station new AR processes via storing and transmitting of duplicated packets corresponding to specific flow identifiers which are received by the receiving terminal device MN across both the bearer links and processed by the MN by receiving according to the order of the specific flows and further processed by transmitting an acknowledgement).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van in view of Horn to incorporate the teachings of O’Neill for the purpose of providing the system with a means to ensure that packets can still be delivered in order to the mobile device and ensure that the right packets are available at the new link quickly so that the new link can be used immediately after the old link is dropped (O’Neill, Column 6, Lines 62-65) and ensuring that high QoS / low latency flows are unaffected by the handoff (O’Neill, Column 9, Lines 42-43)  and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize  
Regarding claim 21, Van in view of Horn and further in view of O’Neill discloses:
The communication method according to claim 1, wherein the plurality of QoS flows comprise a second QoS flow, and wherein the second QoS flow is a QoS flow that is on the second bearer and that has not been switched to the master base station (Van, Fig. 15 & [0163] discloses the MeNB requests the 5G-CN to establish a second backhaul tunnel for the same PDU session and only part of the QoS flows of a PDU session are offloaded to / terminated at an SN and the CN splits the traffic associated with a PDU session using a separate tunnel to each involved RAN node; Van, Fig. 10 & [0125] discloses QoS flow 2 can be moved to a new DRB2 while QoS flow 1 is retained on DRB1; Van, Fig. 20 & [0204] discloses moving a QoS flow back to the MeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a QoS flow that is on the secondary base station SN would include flows that has not been switched or moved back to the master base station MeNB).


Claim 2-3, 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al. (US Patent Publication 2019/0357075 herein after referenced as Van) in view of Horn et al. (US Patent Publication 2015/0181473 herein after referenced as Horn) in view of O’Neill (US Patent 7,457,267 herein after referenced as O’Neill) and further in view of FU et al. (US Patent Publication 2017/0142770 herein after referenced as Fu).

Regarding claim 2 and claim 13, Van in view of Horn and further in view of O’Neill discloses:
The communication method according to claim 1, wherein the method further comprises and The master base station according to claim 12, wherein the programming instructions are for execution by the at least one processor to  sending, by the master base station, a first Radio Resource Control (RRC) message to the terminal device through the communications interface, (Van, Fig. 18 shows the MeNB sending a reconfig message to the UE and the MeNB receiving a response from the UE; Van, Fig. 8 shows the MeNB sending an RRCConnectionReconfiguration message to the UE and receiving a RRCConnectionReconfigurationComplete message from the UE).
Van in view of Horn and further in view of O’Neill discloses switching radio bearers back from the secondary base station to the master base station as well as disclosing that an RRC reconfiguration message is sent to the UE by the master base station and receives an RRC reconfiguration complete message and also discloses providing a PDU session but fails to explicitly disclose that the RRC reconfiguration message also indicates the QoS flow is switched from the secondary base station to the master base station and therefore fails to disclose “wherein the first RRC message indicates that the first QoS flow of the first session is switched from the secondary base station to the master base station.”
In a related field of endeavor, Fu discloses: 
wherein the first RRC message indicates that the first QoS flow of the first session is switched from the secondary base station to the master base station (Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged (i.e. reads on the first flow of the first session is switched from the secondary base station to the master base station), the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message (i.e. reads on first RRC message) or after feeding back a reconfiguration complete message (i.e. reads on a first RRC response message); Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message and the UE allocates the bearer resources of the added secondary base station according to the RRC reconfiguration message and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the base station; Fu, [0147] discloses the target base station notifies the master base station of a corresponding dedicated common resource configuration and the master base station notifies the UE via an RRC reconfiguration message; Fu, [0142] discloses a master base station or a secondary base station serving the split bearer triggers a secondary base station deletion procedure in which the master base station instructs a UE via an RRC reconfiguration message including a split bearer identifier, a bearer specific resource and other information to delete the corresponding secondary base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the master base station sends an RRC reconfiguration message to the UE to instruct the UE to merge the bearers by switching the bearer from the secondary base station to the master base station utilizing the indicated resource configuration in the RRC reconfiguration message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van in view of Horn and further in view of O’Neill to incorporate the teachings of Fu for the purpose of providing the system with a means to allow the master base station to 
Regarding claim 3 and claim 14, Van in view of Horn in view of O’Neill and further in view of Fu discloses:
The communication method according to claim 2, wherein the method further comprises: and The master base station according to claim 13, wherein the programming instructions are for execution by the at least one processor to, sending, by the master base station, first information to the terminal device through the (Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged, the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message or after feeding back a reconfiguration complete message; Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message and the UE allocates the bearer resources (i.e. reads on first information configuration parameters) of the added secondary base station according to the RRC reconfiguration message (i.e. indicates obviousness that the bearer resources configuration parameters are included in the reconfiguration message) and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the base station; Fu, [0142] discloses a master base station or a secondary base station serving the split bearer triggers a secondary base station deletion procedure in which the master base station instructs a UE via an RRC reconfiguration message including a split bearer identifier, a bearer specific resource and other information to delete the corresponding secondary base station; Van, Fig. 20 & [0204] discloses moving a QoS flow back to the MeNB; Van, [0009] discloses a QoS flow is a flow of data carried by a data radio bearer DRB between a mobile device and a radio network via one or more network entities comprising the step of a QoS flow being moved from a first DRB to a second DRB; Horn, Fig. 14 & [0027] discloses a design of a call flow for taking back data bearers from a secondary eNB by a master eNB for data bearers terminated at the core network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE utilizes the bearer resources configuration parameters included in the RRC reconfiguration message to synchronize and establish connection with the first MeNB when the transmissions to the UE are switched back to the first MeNB from the SeNB).
Regarding claim 5, Van in view of Horn in view of O’Neill and further in view of Fu discloses:
The communication method according to claim 3, wherein the configuration parameter of the first bearer comprises at least one of a mapping relationship between the first bearer and the QoS flow or a parameter of the QoS flow comprised by the first bearer (Van, [0118]-[0119] discloses explicit configuration wherein the RAN may configured by RRC an uplink QoS flow to DRB mapping and discloses the UE shall always apply the latest update of the mapping rules regardless of whether it is performed via explicit configuration).




Claim 4, 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al. (US Patent Publication 2019/0357075 herein after referenced as Van) in view of Horn et al. (US Patent Publication 2015/0181473 herein after referenced as Horn) in view of O’Neill (US Patent 7,457,267 herein after referenced as O’Neill) in view of FU et al. (US Patent Publication 2017/0142770 herein after referenced as Fu) and further in view of Chiba et al. (US Patent Publication 2017/0019945 herein after referenced as Chiba).  

Regarding claim 4 and claim 15, Van in view of Horn in view of O’Neill and further in view of Fu discloses:
The communication method according to claim 3 and The master base station according to claim 14, wherein the configuration parameter of the first bearer is the same as a configuration parameter of the second bearer, (Van, [0122] discloses QoS flows belonging to the same PDU session can be mapped to different bearer types (i.e. indicates that different bearers have the same PDU session identification configuration parameter) as a result there can be two different SDAP entities configured for the same session for instance one MCG bearer and one SCG bearer are used for two different flows; Horn, [0136] discloses requesting modification of the bearer associated with the UE to be served by the second base station wherein determining to serve a bearer may be based at least in part on the QoS requirements of the bearer (i.e. indicates obviousness that the secondary bearer needs to have the same QoS requirement as the original).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the different bearers would have the same configuration parameter of a same PDU session identifier or QoS requirement in order to allow the system to identify the PDU session as well as maintain the quality of service).
wherein the second bearer is a bearer that is in the first session, and wherein a QoS flow corresponding to the second bearer comprises the first QoS flow; (Van, [0122] discloses QoS flows belonging to the same PDU session can be mapped to different bearer types as a result there can be two different SDAP entities configured for the same session for instance one MCG bearer and one SCG bearer are used for two different flows; Van, Fig. 7 & [0096] discloses the UE is in communication with an LTE MeNB and an LTE SeNB and in each case via a DRB per EPS bearer and Fig. 7 shows the UE  is in communication with the LTE SeNB via the SCG DRB; Van, [0009] discloses a QoS flow is a flow of data carried by a data radio bearer DRB between a mobile device and a radio network via one or more network entities comprising the step of a QoS flow being moved from a first DRB to a second DRB).  
and wherein the method further comprises: receiving, by the master base station, second information from the secondary base station, wherein the second information comprises the configuration parameter of the second bearer;(Van, Fig. 8 & [0044] discloses a signaling diagram illustrating the message sequence for the case where a first SCG cell is configured to the UE such as a procedure referred to as SCG establishment or SN addition and Fig. 8 shows the SeNB sends a SeNB addition request acknowledge message to the MeNB that includes SCG-Config; Van, [0122] discloses in DC, the QoS flows belonging to the same PDU session can be mapped to different bearer types and as a result there can be two different SDAP entities configured for the same PDU session one for MCG and another for SCG for instance when one MCG bearer and one SCG bearer are used for two different QoS flows).
Van in view of Horn in view of O’Neill and further in view of Fu discloses that the master base station receives configuration information from the secondary base station and transmits an RRC reconfiguration message but fails to explicitly disclose that said RRC reconfiguration message also includes the configuration information from the secondary base station and therefore fails to disclose “and determining, by the master base station, the first information based on the second information.”
In a related field of endeavor, Chiba discloses:
and determining, by the master base station, the first information based on the second information (Chiba, [0105]-[0106] discloses by sending an indication to the secondary bae station when a reestablishment request is received, the master base station can request or trigger the secondary station to send the secondary base station configuration parameters to the master base station and the master base station may store these parameters during the reestablishment procedure and then use them to request the reconfiguration from the UE and discloses the UE may reestablish a radio resource control connection with a master base station and reconfigure a connection for user data between the UE and a secondary base station and the triggering of a request for configuration parameters from the secondary base station may allow the master base station to include the configuration parameters of the secondary base station in a reconfiguration request to the UE (i.e. indicates obviousness that the first information of configuration parameters included in the reconfiguration request is determined by the master base station based on the second information of configuration parameters received from the secondary base station); Chiba, [0058] discloses the UE may transmit and receive user plane data along two paths wherein a first path may be directly between the UE and the MENB and a second path may be between the UE and the MeNB via the SeNB; Chiba, [0060] discloses the packet data may thus be transferred between the MME / S-GW and the UE by passing through the MeNB, passing through the MeNB and SeNB or passing through the SeNB only depending on the user-plane option in dual connectivity mode; Chiba, [0068] discloses the SeNB may forward data to the MeNB and this procedure will occur in the case of non bearer splitting and this data may be data received from the network and destined to the UE as the SeNB may not be able to send this data to the UE as the UE has already been disconnected from the SeNB).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van in view of Horn in view of O’Neill and further in view of Fu to incorporate the teachings of Chiba for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific 
Regarding claim 6, Van in view of Horn in view of O’Neill in view of Fu and further in view of Chiba discloses:
The communication method according to claim 4, wherein the method further comprises: receiving, by the master base station, first data from the secondary base station, wherein the first data is data that corresponds to the first QoS flow and that is (Van, [0247] discloses upon transferring a QoS flow from a first network entity to a second network entity, data packets are forwarded from the first network entity to the second network entity; Van, [0143] discloses during handover, it is necessary to consider the issue of Xn forwarding, it is useful to have all data forwarding in DRB specific GTP tunnels at handover as in the prior art; Van, [0146]-[0147] discloses for DL packets that have not been transmitted yet it is sufficient to forward them with QoS flow id and the target eNB can perform mapping to DRB and discloses that if per DRB tunneling / forwarding is active, it is possible that packets would be forwarded in a tunnel for DRB1 and the target eNB quickly remaps this QoS flow and the end result is that they are handled in a different DRB2; Chiba, [0058] discloses the UE may transmit and receive user plane data along two paths wherein a first path may be directly between the UE and the MENB and a second path may be between the UE and the MeNB via the SeNB; Chiba, [0060] discloses the packet data may thus be transferred between the MME / S-GW and the UE by passing through the MeNB, passing through the MeNB and SeNB or passing through the SeNB only depending on the user-plane option in dual connectivity mode; Chiba, [0068] discloses the SeNB may forward data to the MeNB and this procedure will occur in the case of non bearer splitting and this data may be data received from the network and destined to the UE as the SeNB may not be able to send this data to the UE as the UE has already been disconnected from the SeNB).

The communication method according to claim 6, wherein the receiving, by the master base station, first data from the secondary base station comprises: receiving, by the master base station, the first data from the secondary base station through a session tunnel (Van, [0247] discloses upon transferring a QoS flow from a first network entity to a second network entity, data packets are forwarded from the first network entity to the second network entity; Van, [0143] discloses during handover, it is necessary to consider the issue of Xn forwarding, it is useful to have all data forwarding in DRB specific GTP tunnels at handover as in the prior art; Van, [0146]-[0147] discloses for DL packets that have not been transmitted yet it is sufficient to forward them with QoS flow id and the target eNB can perform mapping to DRB and discloses that if per DRB tunneling / forwarding is active, it is possible that packets would be forwarded in a tunnel for DRB1 and the target eNB quickly remaps this QoS flow and the end result is that they are handled in a different DRB2; Chiba, [0058] discloses the UE may transmit and receive user plane data along two paths wherein a first path may be directly between the UE and the MENB and a second path may be between the UE and the MeNB via the SeNB; Chiba, [0060] discloses the packet data may thus be transferred between the MME / S-GW and the UE by passing through the MeNB, passing through the MeNB and SeNB or passing through the SeNB only depending on the user-plane option in dual connectivity mode; Chiba, [0068] discloses the SeNB may forward data to the MeNB and this procedure will occur in the case of non bearer splitting and this data may be data received from the network and destined to the UE as the SeNB may not be able to send this data to the UE as the UE has already been disconnected from the SeNB).
wherein the format of the session tunnel comprises a GPRS tunneling protocol GTP (Van, Fig. 6 & [0093] discloses a dedicated GTP tunnel per EPS bearer between the LTE RAN and the EPC).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al. (US Patent Publication 2019/0357075 herein after referenced as Van) in view of Horn et al. (US Patent Publication 2015/0181473 herein after referenced as Horn) in view of O’Neill (US Patent 7,457,267 herein after referenced as O’Neill) in view of FU et al. (US Patent Publication 2017/0142770 herein after referenced as Fu) in view of Chiba et al. (US Patent Publication 2017/0019945 herein after referenced as Chiba) and further in view of Pan (US Patent Publication 2019/0028920 herein after referenced as Pan).  

Regarding claim 22, Van in view of Horn in view of O’Neill in view of Fu and further in view of Chiba discloses:
The communication method according to claim 7, wherein a GTP extension header of the GTP comprises a QFI identifier (Van, [0152] discloses format 1 including GTP header identifying PDU session, QoS flow id, PDCP SN, IP packet; Van, [0104] discloses a QoS flow is identified within a PDU session by a QoS flow ID QFI carried in an encapsulation header over NG-U; Van, [0031] discloses packets allocated for QoS mobility are provided with QoS flow id in packet header; Van, [0199] discloses the mapping of QoS flows can either be explicitly signaled or a reflective approach can be taken whereby a signal header includes the QoS flow information).
Van in view of Horn in view of O’Neill in view of Fu and further in view of Chiba discloses a header including multiple information including a QFI but fails to explicitly disclose that said header includes a RQI and therefore fails to disclose “and a reflective QoS indicator (RQI) identifier.”
In a related field of endeavor, Pan discloses: 
and a reflective QoS indicator (RQI) identifier (Pan, [0153] discloses the UPF shall include the reflective QoS indication RQI in the encapsulation header together with the QFI; Pan, [0155] discloses reflective QoS is controlled via user plane on per-packet basis by using the RQI in the encapsulation header together with the QFI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van in view of Horn in view of O’Neill in view of Fu and further in view of Chiba to incorporate the teachings of Pan for the purpose of controlling reflective QoS on a per packet basis (Pan, [0155]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and .


Claim 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al. (US Patent Publication 2019/0357075 herein after referenced as Van) in view of FU et al. (US Patent Publication 2017/0142770 herein after referenced as Fu) in view of O’Neill (US Patent 7,457,267 herein after referenced as O’Neill) and further in view of AGIWAL et al. (US Patent Publication 2020/0213894 herein after referenced as Agiwal).  

Regarding claim 8 and claim 17, Van discloses:
A communication method, comprising: and A terminal device, comprising: a communications interface; at least one processor: and one or more memories coupled (Van, Fig. 8 shows the MeNB (i.e. reads on master base station) sending an RRCConnectionReconfiguration message (i.e. reads on first RRC message) to the UE (i.e. reads on terminal) and receiving a RRCConnectionReconfigurationComplete message from the UE; Van, Fig. 18 shows the MeNB sending a reconfig message to the UE and the MeNB receiving a response from the UE; Van, Fig. 7 & [0095] discloses in the case of dual connectivity DC, the radio connection between UE and RAN involves multiple cells and some of these cells are controlled by a master node MN or MeNB while others are controlled by a secondary node SN or SeNB; Van, [0061]-[0062] discloses a base station BS and discloses the BS may be referred to as eNodeB eNB; Van, Fig. 3 & [0078] discloses the terminal includes a communication interface, a storage unit and a controller; Van, [0081]-[0083] discloses the communication interface transmits and receives signals and discloses the storage unit stores a basic program, an application and data such as setting information for the operation of the terminal and may include a volatile memory and discloses the controller controls the general operation of the terminal and may include at least one processor).
(Van, Fig. 15 & [0163] discloses the MeNB requests the 5G-CN to establish a second backhaul tunnel for the same PDU session and only part of the QoS flows of a PDU session are offloaded to / terminated at an SN (i.e. reads on a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session is switched from a bearer) and the CN splits the traffic associated with a PDU session using a separate tunnel to each involved RAN node; Van, Fig. 7 & [0096] discloses the UE is in communication with an LTE MeNB and an LTE SeNB and in each case via a DRB per EPS bearer and Fig. 7 shows the UE  is in communication with the LTE SeNB via the SCG DRB).
wherein the first QoS flow is a minimum granularity for implementing QoS differentiation in the first session, (Van, [0104] discloses the QoS flow is the finest granularity of QoS differentiation in a PDU session and a QoS flow is identified within a PDU session by a QoS flow ID QFI carried in an encapsulation header).
wherein the first session is a packet data unit (PDU) session between the terminal device and a core network, (Van, [0027] discloses communication between a user equipment and a core network is performed over a first node and a second node comprising the step of the core network creating a second backhaul tunnel between itself and the second node in addition to a first backhaul tunnel between itself and the first node wherein the first and second backhaul tunnel are for the same PDU session; Van, Fig. 15 & [0163] discloses the MeNB requests the 5G-CN to establish a second backhaul tunnel for the same PDU session and only part of the QoS flows of a PDU session are offloaded to / terminated at an SN and the CN splits the traffic associated with a PDU session using a separate tunnel to each involved RAN node).
wherein the second bearer is a bearer that is between the terminal device and the secondary base station, wherein the first bearer is a bearer to be setup between the terminal device and the master base station; (Van, Fig. 7 & [0096] discloses the UE is in communication with an LTE MeNB and an LTE SeNB and in each case via a DRB per EPS bearer and Fig. 7 shows the UE  (i.e. reads on terminal device) is in communication with the LTE SeNB (i.e. reads on secondary base station) via the SCG DRB (i.e. reads on second bearer) and the UE is in communication with the LTE MeNB (i.e. reads on master base station) via the MCG DRB (i.e. reads on first bearer); Van, [0009] discloses a QoS flow is a flow of data carried by a data radio bearer DRB between a mobile device and a radio network via one or more network entities comprising the step of a QoS flow being moved from a first DRB to a second DRB). 
(Van, [0106]-[0108] discloses a QoS flow is characterised by a QoS profile provided by 5GC to RAN and QoS rule provided by 5GC to the UE and the QoS rules determines the mapping between traffic and QoS flows to the UE and a QoS flow contains QoS parameters for such as for each QoS flow a QoS identifier; Van, Fig. 19 shows the MeNB detects an overload and wants to move additional QOS flow 3 and sends a SeNB Modif Req to the SeNB and the SeNB Modif Req includes a QoS flow id = 3, QoS profile, DRB 2).
(Van, Fig. 19 shows the MeNB (i.e. reads on master base station) detects an overload and wants to move additional QOS flow 3 (i.e. reads on QoS flow switching process) and sends a SeNB Modif Req (i.e. reads on first request message) to the SeNB and the SeNB Modif Req includes a QoS flow id = 3, QoS profile, DRB 2 and the UE receives the DL data for QoS flow 3 (i.e. reads on terminal device processes data packets based on QFI) via the SeNB and detects QoS flow 3 moved to SCG DRB2 and maps UL to same DRB to perform reflective QoS and transmits UL data for QoS flow 3 to SeNB; Van, Fig. 16 & [0170] discloses a RAN node splits the traffic carried by a DRB between MCG and SCG and some packets use the MCG leg while others are carried by the SCG leg and the traffic of a QoS flow is carried across both legs (i.e. indicates obviousness of QFI is used to determine which data packets transmitted on both the first  bearer and the second bearer are to be processed by the receiving master base station, receiving second base station) Van, [0160] discloses when an end-marker packet for certain QoS flow is received by the target eNB, this does not mean that all traffic received from the CN for that DRB can be transmitted and only DL traffic belonging to that QoS flow can be transmitted (i.e. indicates obviousness of QFI is used to determine which data packets are to be processed); Van, [0229]-[0232] discloses target eNB signals in handover command flow has to move from DRB1 to DRB2 and discloses immediately after handover and discloses UL where the UE only routes packets on DRB2 and DL where the UE may receive some packets over DRB1 and the rest over DRB2.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the MeNB, SeNB and UE would process the packets to transmit and receive the packets according to the QoS flow identifier associated with the QoS flow).
and sending, by the terminal device, a first RRC response message to the master base station through the communications interface, wherein the first RRC response message responds to the first RRC message (Van, Fig. 8 shows the MeNB (i.e. reads on master base station) sending an RRCConnectionReconfiguration message (i.e. reads on first RRC message) to the UE (i.e. reads on terminal) and receiving a RRCConnectionReconfigurationComplete message (i.e. reads on first RRC response message) from the UE; Van, Fig. 18 shows the MeNB sending a reconfig message to the UE and the MeNB receiving a response from the UE).
Van discloses switching radio bearers between the secondary base station to the master base station as well as disclosing that an RRC reconfiguration message is sent to the UE by the master base station and receives an RRC reconfiguration complete message and also discloses providing a PDU session as well as mapping the QoS flow to a data bearer and utilizing a QoS flow identifier and furthermore, Van, Fig. 20 & [0204] discloses moving a QoS flow back to the MeNB but fails to explicitly disclose that the RRC reconfiguration message also indicates the QoS flow identifier and the QoS flow is switched from the secondary base station to the master base station and therefore fails to disclose “wherein the first RRC message indicates that a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session is switched from a second bearer from a secondary base station to a first bearer fromthe master base station” and “and wherein the first RRC message includes a QoS flow identifier (QFI) of the first QoS flow.”
In addition, while Van discloses that the packets of various QoS flows are processed by the master base station, secondary base station and the mobile device, Van fails to explicitly disclose that said packets are “duplicated packets” and therefore fails to disclose “and the QFI is used to determine which duplicated data packets transmitted on both the first bearer and the second bearer are to be processed by the receiving master base station, receiving second base station, and the receiving terminal device during a first QoS flow switching process”.
In a related field of endeavor, Fu discloses: 
wherein the first RRC message indicates that a first Quality of Service (QoS) flow in a plurality of QoS flows of a first session is switched from a second bearer from a secondary base station to a first bearer from the master base station (Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged (i.e. reads on the first flow of the first session is switched from the secondary base station to the master base station), the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message (i.e. reads on first RRC message) or after feeding back a reconfiguration complete message (i.e. reads on a first RRC response message); Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message and the UE allocates the bearer resources of the added secondary base station according to the RRC reconfiguration message and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the base station; Fu, [0147] discloses the target base station notifies the master base station of a corresponding dedicated common resource configuration and the master base station notifies the UE via an RRC reconfiguration message; Fu, [0142] discloses a master base station or a secondary base station serving the split bearer triggers a secondary base station deletion procedure in which the master base station instructs a UE via an RRC reconfiguration message including a split bearer identifier, a bearer specific resource and other information to delete the corresponding secondary base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the master base station sends an RRC reconfiguration message to the UE to instruct the UE to merge the bearers by switching the bearer from the secondary base station to the master base station utilizing the indicated resource configuration in the RRC reconfiguration message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van to incorporate the teachings of Fu for the purpose of providing the system with a means to 
Van in view of Horn fails to explicitly disclose “duplicated packets” and therefore fails to disclose “and the QFI is used to determine which duplicated data packets transmitted on both the first bearer and the second bearer are to be processed by the receiving master base station, receiving second base station, and the receiving terminal device during a first QoS flow switching process”.

and the QFI is used to determine which duplicated data packets transmitted on both the first bearer and the second bearer are to be processed by the receiving master base station, receiving second base station, and the receiving terminal device during a first QoS flow switching process (O’Neill, Fig. 3 & Column 3, Lines 40-48 discloses the system includes an old Access Router AR (i.e. reads on master base station) and new AR (i.e. reads on second base station) and the mobile node MN (i.e. reads on terminal device) is shown implementing a handoff from the old AR to the new AR and discloses packet flows between the old AR and new AR as part of that mobile node handoff (i.e. reads on QoS flow switching process) from the old AR to the new AR; O’Neill, Fig. 3 & Column 11, Lines 47-55 discloses the sending of packet copies (i.e. reads on duplicated data packet) to the new AR enables the system to support the transmission of mac frames from the same packets to the MN in parallel (i.e. indicates obviousness of duplicated data packets transmitted in both bearers) from multiple AR 304 (i.e. reads on master base station), 306 (i.e. reads on second base station) and the MN (i.e. reads on receiving terminal) will be able to select mac frames from either link 326 (i.e. reads on first bearer), 346 (i.e. reads on second bearer) for the same packet and will correlate ACKs and NACKs across the two links; O’Neill, Fig. 3 & Column 9, Lines 37-42 discloses to improve the chances of flow A (i.e. indicates obviousness of a QFI) packets being delivered over the old air-link 326 (i.e. reads on first bearer), packets of high QoS flows are duplicated (i.e. indicates obviousness that the packets of flow A are duplicated) and sent early in flow 328 to the new AR (i.e. reads on second base station) so that if the old link breaks, these high QoS / low latency flows will be unaffected by the hand-off (i.e. reads on the QoS flow switching process); O’Neill, Column 9, Lines 65-Column 10, Lines 1-4 discloses packet copies is minimized in the old AR (i.e. reads on master base station) by using the old link mac_stream memory to hold the flow A packets (i.e. indicates obviousness that the master base station old AR performs processing by storing the copied or duplicated packets corresponding to QFI flow A); O’Neill, Column 10, Lines 20-25 discloses at the new AR (i.e. reads on second base station), flow A and flow B packets arriving at the new AR should be placed in a single queue in delivery order (i.e. indicates obviousness that the second base station new AR performs processing by storing the copied or duplicated packets corresponding to QFI flow A together with flow B packets in delivery order); O’Neill, Column 6, Lines 62-65 discloses to ensure that flow A, B and D packets can still be delivered in order to the MN (i.e. indicates obviousness that the receiving terminal MN performs processing on the duplicated packets according to the flow identifiers A, B and D by receiving said packets in the correct order) and ensure that the right packets are available at the new link quickly so that the new link can be used immediately after the old link is dropped.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the master base station old AR and the secondary base station new AR processes via storing and transmitting of duplicated packets corresponding to specific flow identifiers which are received by the receiving terminal device MN across both the bearer links and processed by the MN by receiving according to the order of the specific flows and further processed by transmitting an acknowledgement).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van in view of Horn to incorporate the teachings of O’Neill for the purpose of providing the system with a means to ensure that packets can still be delivered in order to the mobile device and ensure that the right packets are available at the new link quickly so that the new link can be used immediately after the old link is dropped (O’Neill, Column 6, Lines 62-65) and ensuring that high QoS / low latency flows are unaffected by the handoff (O’Neill, Column 9, Lines 42-43)  and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a mobile device receiving packets from a master base station and a second base station as taught by Van) with another known element and comparable device utilizing a known technique (i.e. performing a process of a mobile device receiving packets from a master base station and a second base station, wherein the packets received are duplicated packets corresponding to specific flows and which are processed and transmitted according to the specific flows as taught by O’Neill) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a mobile device receiving packets from a 
Van in view of Fu and further in view of O’Neill discloses sending an RRC reconfiguration message as well as mapping the QoS flow to a data bearer and utilizing a QoS flow identifier but fails to explicitly disclose that the RRC reconfiguration message includes a QoS flow identifier and therefore fails to disclose “and wherein the first RRC message includes a QoS flow identifier (QFI) of the first QoS flow;”.
In a related field of endeavor, Agiwal discloses:
and wherein the first RRC message includes a QoS flow identifier (QFI) of the first QoS flow; (Agiwal, [0153] discloses the gNodeB provides mapping between one or more DRB and the QoS flows identified by the QoS flow identifier to the UE in the RRC signaling message such as the RRC connection reconfiguration message; Agiwal, [0020] discloses the QoS flow identifier of the received packet is added to the list of QoS flow identifiers of the updated DRB and transmitting signaling message including the DRB configuration of the updated DRB to the UE where the DRB configuration of the updated DRB includes at least one of the PDU session identifier and a list of at least one of the QoS flow identifiers of the QoS flows associated with the DRB).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Van in view of Fu and further in view of O’Neill to incorporate the teachings of Agiwal for the 
Regarding claim 9 and claim 18, Van in view of Fu in view of O’Neill and further in view of Agiwal discloses:
The communication method according to claim 8, wherein the method further comprises and The terminal device according to claim 17, wherein the programming instructions are for execution by the at least one processor to receiving, by the terminal device, first information from the master base station through the communications interface, wherein the first information instructs the terminal device to set up, with the master base station, the first bearer corresponding to the first session, wherein a QoS (Fu, [0154] discloses if a split bearer is reconfigured from the secondary base station onto the master base station, that is the split bearer is merged, the UE or the network side stops data packets of the split bearer from being transmitted in the downlink and the network side starts to prepare for reordering when the master base station triggers a secondary base station reconfiguration procedure and the UE starts to prepare for reordering upon reception of the RRC reconfiguration message or after feeding back a reconfiguration complete message; Fu, [0138] discloses the master base station configures a UE with resources via a radio resource control RRC reconfiguration message and the UE allocates the bearer resources (i.e. reads on first information configuration parameters) of the added secondary base station according to the RRC reconfiguration message (i.e. indicates obviousness that the bearer resources configuration parameters are included in the reconfiguration message) and synchronizes with the added secondary base station and also feeds a reconfiguration complete message back to the base station; Fu, [0142] discloses a master base station or a secondary base station serving the split bearer triggers a secondary base station deletion procedure in which the master base station instructs a UE via an RRC reconfiguration message including a split bearer identifier, a bearer specific resource and other information to delete the corresponding secondary base station; Van, Fig. 20 & [0204] discloses moving a QoS flow back to the MeNB; Van, [0009] discloses a QoS flow is a flow of data carried by a data radio bearer DRB between a mobile device and a radio network via one or more network entities comprising the step of a QoS flow being moved from a first DRB to a second DRB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE utilizes the bearer resources configuration parameters included in the RRC reconfiguration message to synchronize and establish connection with the first MeNB when the transmissions to the UE are switched back to the first MeNB from the SeNB).
Regarding claim 10 and claim 19, Van in view of Fu in view of O’Neill and further in view of Agiwal discloses:
The communication method according to claim 9 and The terminal device according to claim 18, wherein the configuration parameter of the first bearer is the same as a configuration parameter of the second bearer, (Van, [0122] discloses QoS flows belonging to the same PDU session can be mapped to different bearer types (i.e. indicates that different bearers have the same PDU session identification configuration parameter) as a result there can be two different SDAP entities configured for the same session for instance one MCG bearer and one SCG bearer are used for two different flows.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the different bearers would have the same configuration parameter of a same PDU session identifier or QoS requirement in order to allow the system to identify the PDU session as well as maintain the quality of service).
wherein the second bearer is a bearer that is in the first session, and wherein a QoS flow corresponding to the second bearer comprises the first QoS flow (Van, [0122] discloses QoS flows belonging to the same PDU session can be mapped to different bearer types as a result there can be two different SDAP entities configured for the same session for instance one MCG bearer and one SCG bearer are used for two different flows; Van, Fig. 7 & [0096] discloses the UE is in communication with an LTE MeNB and an LTE SeNB and in each case via a DRB per EPS bearer and Fig. 7 shows the UE  is in communication with the LTE SeNB via the SCG DRB; Van, [0009] discloses a QoS flow is a flow of data carried by a data radio bearer DRB between a mobile device and a radio network via one or more network entities comprising the step of a QoS flow being moved from a first DRB to a second DRB).  
Regarding claim 11 and claim 20, Van in view of Fu and further in view of Agiwal discloses:
The communication method according to claim 10 and The terminal device according to claim 19, wherein the configuration parameter of the first bearer comprises at least one of a mapping relationship between the first bearer and the QoS flow or a parameter of the QoS flow comprised by the first bearer (Van, [0118]-[0119] discloses explicit configuration wherein the RAN may configured by RRC an uplink QoS flow to DRB mapping and discloses the UE shall always apply the latest update of the mapping rules regardless of whether it is performed via explicit configuration).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645